Nichols, Judge.
Mrs. Effie C. 'Scott and O. E. Scott filed in this court a petition for mandamus in which it is sought to require H. 0. Hubert, Jr., Judge of the Stone Mountain Circuit, to certify a bill of exceptions. Attached to the petition for mandamus, as an exhibit, is a copy of the proposed bill of exceptions which the petitioners sought to have certified. This exhibit makes it appear that the judgment complained of is one wherein the Supreme Court and not this court would have jurisdiction of a writ of error in that such judgment ordered, among other things, title to land transferred by deed and a petition seeking an injunction dismissed. Held:
In Brown v. Hutcheson, 166 Ga. 644 (144 S. E. 17), it was held that a petition for a writ of mandamus filed in the Supreme *785Court, which sought to compel a judge of the superior court to certify a bill of exceptions, had to be dismissed when it appeared that the Court of Appeals and not that court would have jurisdiction of the proposed bill of exceptions, and that no authority exists to permit the transfer of a petition for a writ of mandamus from the Supreme Court to this court in such a case. Accordingly, in the present case where it appears that the Supreme Court and not this court would have jurisdiction of the proposed writ of error the petition for writ of mandamus must be dismissed since this court is without authority either to pass on the merits of the petition or to transfer such petition to the Supreme Court. See also Williams v. Smith, 93 Ga. App. 429 (1) (91 S. E. 2d 840).
Decided July 6, 1959.
Olon E. Scott, pro se.

Application dismissed.


Felton, C.J., and Quillian, J., concur.